Title: From Benjamin Franklin to Silas Deane, 19 April 1782
From: Franklin, Benjamin
To: Deane, Silas


Sir,
Passy, April 19. 1782.
I received the Letter you did me the honour to write to me the 30th. past, and will write to the purpose you desire respecting your Accounts. I hope the Method you propose for settling any disputable points in them will be approved and ordered. I received also your very long political Letter. The Multiplicity of Business on my Hands, on which Account you are so good as to excuse my not answering it, really makes it impossible for me to enter into the voluminous Discussions that would be necessary to do it fully. I can only say at present that I am not convinced; that perhaps my answer would not convince you; but that I think Time will. I am really sorry on your Account that you have written so much of the same kind to America. The Publication of those Letters has done great Prejudice to your Character there, and necessarily diminish’d much of the Regard your Friends had for you. You are now considered as having abandoned the Cause of your Country, and as having with Arnold espoused that of its Enemies. To me it appears that your Resentments and Passions have overcome your Reason and Judgment; and tho’ my ancient Esteem & Affection for you induce me to make all the Allowances possible, in considering the Circumstances that have attended you since you first left France, yet the Lengths you have gone in endeavouring to discourage and diminish the Number of the Friends of our Country and Cause in Europe and America, and to encourage our Enemies, by those Letters, make it impossible for me to say with the same Truth & Cordiality as formerly that I am, Your Affectionate Friend & humble Servant.
B Franklin
Honble. Silas Deane Esqe.
